DETAILED ACTION
This action is a response to arguments received on 10/8/21 in which claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL: On link adaption enhancements to support URLLC, herein Intel and CSI measuring and reporting procedure for URLLC, herein Nokia.
As to claim 1, Intel teaches a method, performed by a terminal, of transmitting and receiving channel information in a wireless communication system, the method comprising:
(Intel section 3 observation 2 multi-CQI reporting for different BLER targets may be configured to a UE based on the requested service reliability and latency requirement); 
and 
transmitting, to the base station, the channel information for the plurality of services (Intel section 3 observation 2 multi-CQI reporting);   

	Intel does not teach
receiving, from the base station, a reference signal for measuring a channel status between the base station and the terminal; 
determining channel information for a plurality of services, based on the information about the channel information providing method and the reference signal;

	However Nokia does teach

receiving, from the base station, a reference signal for measuring a channel status between the base station and the terminal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource sets); 
determining channel information for a plurality of services, based on the information about the channel information providing method and the reference signal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource set(s) measure over multiple bands and section 2 efficient support for URLLC-alike services);



As to claim 7, Intel teaches a method, performed by a base station, of transmitting and receiving channel information in a wireless communication system, the method comprising: 
transmitting information about a channel information providing method to a terminal (Intel section 3 observation 2 multi-CQI reporting for different BLER targets may be configured to a UE based on the requested service reliability and latency requirement);
Determining a channel status between the base station and the terminal, based 30on the received channel information for the plurality of services (Intel section 3 observation 2 multi-CQI reporting);   
  Intel does not teach
Transmitting, to the terminal, a reference signal for measuring a channel status between the base station and the terminal; 
Receiving, from the terminal, channel information for a plurality of services determined based on the information about the channel information providing method and the reference signal; 
However Nokia does teach
Transmitting, to the terminal, a reference signal for measuring a channel status between the base station and the terminal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource sets); 
 
receiving, from the terminal, channel information for a plurality of services determined based on the information about the channel information providing method and the reference signal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource set(s) measure over multiple bands and section 2 efficient support for URLLC-alike services );
 and 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with Nokia for the same reasons stated in claim 1.


As to claim 11, Intel teaches a terminal for transmitting and receiving channel information in a wireless communication system, the terminal comprising: 
a transceiver configured to receive, from a base station, information about a channel information providing method (Intel section 3 a UE observation 2 multi-CQI reporting for different BLER targets may be configured to a UE based on the requested service reliability and latency requirement);  and 
a memory storing the information about the channel information providing method (Intel section 3 a UE)

wherein the transceiver is further configured to transmit, to the base station, the channel information for the plurality of services (Intel section 3 a UE  observation 2 multi-CQI reporting);   

Intel does not teach

receive, from the base station, a reference signal for measuring a channel status between the base station and the terminal  

However Nokia does teach

receive, from the base station, a reference signal for measuring a channel status between the base station and the terminal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource sets); 

and at least one processor configured to determine channel information for a plurality of services, based on the information about the channel information providing method and the reference signal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource set(s) measure over multiple bands and section 2 efficient support for URLLC-alike services );


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with Nokia for the same reasons stated in claim 1.




As to claim 12, Intel teaches a base station for transmitting and receiving channel information in a wireless communication system, the base station comprising: 
(Intel section 2 a gNB); 
a transceiver configured to transmit, to a terminal, the information about the channel information providing method (Intel section 3 a gNB observation 2 multi-CQI reporting for different BLER targets may be configured to a UE based on the requested service reliability and latency requirement);  and 
at least one processor configured to determine the channel status between the base station and the terminal, based on the received channel information (Intel section 3 a gNB and observation 2 multi-CQI reporting);   

Intel does not teach
a reference signal for measuring a channel status between the base station and the terminal  and
 receive, from the terminal, channel information for a plurality of services determined based on the information about the channel information providing method and the reference signal; and 
However Nokia does teach
a reference signal for measuring a channel status between the base station and the terminal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource sets); 
 and
 receive, from the terminal, channel information for a plurality of services determined based on the information about the channel information providing method and the reference signal (Nokia section 3 the UE shall measure the channel quality on the configured CSI-RS resource set(s) measure over multiple bands and section 2 efficient support for URLLC-alike services );

.

Claims 2-5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel, Nokia and Huawei, “Link Adaptation and CSI reporting for URLLC transmission”, herein Huawei.

As to claim 2, the combination of Intel and Nokia teach the method of claim 1, wherein the determining of the channel information for the plurality of services comprises: 

Intel Nor Nokia teach
determining a channel quality indicator (CQ) for a first type service and a CQl for a second type service among the plurality of services, based on a CQI table
determining a differential CQl indicating a difference between the CQI for the first type service and the CQI for the second type service, wherein the transmitting of the channel information for the plurality of services comprises transmitting the CQl for the first type service and the differential CQl to the base station.  

However Huawei does teach

determining a channel quality indicator (CQ) for a first type service and a CQl for a second type service among the plurality of services, based on a CQI table (Huawei section 2.1.2 different CQI tables can be designed for different target BLER or different services) and
 determining a differential CQl indicating a difference between the CQI for the first type service and the CQI for the second type service, wherein the transmitting of the channel information for the (Huawei page 5 first paragraph CQI difference table for different target BLER should be considered., table 5 CQI difference table page 5 propoal 1 differential CQI reporting)


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel and Nokia, with Huawei, because Huawei teaches us in order to reduce signaling the introduction of the CQI difference table for different target BLERs to NR should be considered (Huawei page 5 paragraph 1)

Claims 8 and 13 are rejected for the same reasons stated in claim 2.


As to claim 3, the combination of Intel, Nokia and Huawei teach the method of claim 1, wherein the determining of the channel information for the plurality of services comprises: 
extracting a plurality of CQI subset tables including a CQI index for each service, based on a CQ table including CQl indexes for the plurality of services (Huawei conclusions 3 observation 2 CSI reporting enhancement for flexible target BLER can be considered to support multiple URLLC services and achieve high capacity table 4 different CQI tables for different services page 5 second paragraph UE specific CQI table RRC signaling to report or indicate which subset of a big table, then the detailed CQI index in a given table is reported); and 
configuring a CQI subset index for each service, based on the extracted plurality of CQI subset tables, wherein the transmitting of the channel information for the plurality of services 29comprises transmitting the CQl subset index for each service to the base station (Huawei Table 5 and page 5 second paragraph UE specific CQI table RRC signaling to report or indicate which subset of a big table, then the detailed CQI index in a given table is reported);

It would have been obvious to combine the teachings of Intel and Nokia with Huawei for the same reasons stated in claim 2.

As to claim 4, the combination of Intel, Nokia and Huawei teach the method of claim 1, wherein the determining of the channel information for the plurality of services comprises determining CQls for the plurality of services, based on a configured CQl table (Huawei table 4 different CQI tables (different services) based on BLER targets)

	It would have been obvious to combine the teachings of Intel and Nokia with Huawei for the same reasons stated in claim 2.

Claims 9 and 14 are rejected for the same reasons stated in claim 4.



As to claim 5, the combination of Intel, Nokia and Huawei teach the method of claim 1, wherein the transmitting of the channel information for the plurality of services comprises transmitting, to the base station, service identification information for identifying a service corresponding to each piece of channel information (Huawei section 2.1.2 which subset of a big table is used (service identification information))



Claims 10 and 15 are rejected for the same reasons stated in claim 5.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel, Nokia and 

Samsung “Discussions on service specific CSI for NR”, herein Samsung

As to claim 6, Intel and Nokia teach the method of claim 1, 

Intel and Nokia do not teach

wherein the plurality of services comprise a first service and a second service, the determining of the channel information for the plurality of services comprises, when the second service is a service requiring higher reliability than the first service, configuring a rank value for the second service to be equal to or smaller than a preconfigured value, based on a CQl for the second service, and

 the transmitting of the channel information for the plurality of services comprises transmitting, to the base station, the CQl for the second service and rank information of the second service as channel information for the second service.

	

	wherein the plurality of services comprise a first service and a second service, the determining of the channel information for the plurality of services comprises, when the second service is a service requiring higher reliability than the first service, configuring a rank value for the second service to be equal to or smaller than a preconfigured value, based on a CQl for the second service (Samsun section 2 the UE needs to support different reliability requirements for URLLC and eV2X (different servies), high rank transmission and higher modulation cannot achieve high reliability (configure smaller rand for higher reliability) , and

 	the transmitting of the channel information for the plurality of services comprises transmitting, to the base station, the CQl for the second service and rank information of the second service as channel information for the second service (Samsung section 2 provide independent CQI table for all possible services and diversity transmission schemes should be considered in order to achieve reliability requirements for high reliability support only Type 1 feedback (rank information)) support CQI which is targeted to high reliability and configured numerology)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel and Nokia with Samsung, because Samsung teaches us CSI reporting which is optimized for each use case and service (Samsung paragraph 1).


Response to Arguments
With respect to claim 1, the applicant states that Nokia does not teach a plurality of services. The examiner respectfully disagrees. With respect to claim 1 Nokia is a secondary references and claim 1 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467